DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2021 has been entered. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 18-23, 26, 27, 29-31 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0313498 A1 to Rogers et al. (Rogers) in view of US 4,325,386 to Katz (Katz), US 2013/0073015 A1 to Rozenburg (Rozenburg) and US 2011/0253136 A1 to Sweeney et al. (Sweeney).
Regarding claim 18, Rogers teaches a method for delivering thermal stimulation (see for example the abstract) comprising administering thermal stimulation to one or more external auditory canals of a subject (see for example Figs. 1-13), controlling the temperature according to a prescription comprising a set of instructions for delivering a thermal stimulus to each of the one or more external auditory canals (see for example [0081, 0082, 0101]), and each thermal stimulus comprising one or more actively-controlled, time-varying thermal waveforms such that the amplitude of the one or more actively-controlled, time-varying thermal waveforms of the prescription increases and/or decreases through a plurality of different points over time (see for example [0062-0065]), wherein the plurality of different temperature points define at least a leading edge, a peak and a tailing edge (see for example [0062-0065]), and repeatedly adjusting the temperature in response to feedback data from a temperature sensor ([0081, 0082, 0101]) to provide the one or more actively-controlled, time-varying thermal waveforms to reduce errors in a delivery of the prescription comprising the plurality of different temperature points over time (see for example [0082]). However, Rogers is silent with respect to the thermal stimulus being one or more cooled and/or heated 
Katz teaches an analogous method for delivering thermal stimulation (see entire document) to one or more external auditory canals (Figs. 2a-b and associated description in the specification) using one or more cooled and/or heated gasses (Figs. 2a-b and associated description in the specification). The heated and/or cooled gases of Katz are temperature controlled (31/31’/36) in response to feedback data from a temperature sensor (Col. 3, lines 34-44) and pressure controlled (24/25/26/26’).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the thermoelectric thermal stimulation means for the heated and/or cooled gases thermal stimulation as an obvious substitution of one known thermal stimulation means for another known thermal stimulation means as an obvious matter of engineering design choice. This is especially true as Rogers teaches that while the embodiments in the reference are described with respect to TEDs, it should be understood that any suitable type of thermal device may be used (see for example [0081]).
Rozenburg teaches temperature modification using a gas as a cooling medium and including a humidifier to prevent the sensation of dryness ([0108]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the humidifier of Rozenburg in order to prevent the sensation of dryness ([0108]).

Regarding claims 19-22, the combination teaches the method of claim 18, but not the specifics of the temperatures and temperature ranges of the one or more gasses. However, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have cooled and heated the one or more gases as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Additionally, selecting the temperature of the gases is a results effective variable where one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to utilize a temperature of the gases that would achieve the desired thermal stimulus of the external auditory canal. This is especially true as Rogers teaches the same desired treatment as the instant application.
Regarding claim 23, the combination teaches the method of claim 18, but not humidifying the one or more cooled and/or heated gases to about 10% to about 90% 
Regarding claim 26, the combination teaches the method of claim 18 with Katz further teaching delivering a first thermal stimulus to a first external auditory canal of the subject and instructions for delivering a second thermal stimulus different from the first thermal stimulus to a second external auditory canal of the subject (Col. 5, lines 21 -36). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included in the prescription instructions as taught by Katz to facilitate the desired outcome of the thermal stimulation as taught by Katz.
Regarding claim 27, the combination teaches the method of claim 18 as well as Rogers teaching generating the prescription (see for example [0098, 0101, 0102, 0104]).
Regarding claim 29, the combination teaches the method of claim 18 as well as Rogers teaching wherein the one or more sensors are temperature sensors (see for example [0082]).

Regarding claim 31, the combination teaches the method of claim 18 as well as Rogers teaching that treatment sessions are preferably once a day, though in some embodiments more frequent sessions (e.g. two or three times a day) may be employed and that day-to-day treatments may be any suitable schedule ([0068]) and the prescriptions including one or more sets of instructions for delivering one or more time-varying thermal waveforms ([0098, 0101, 0102, 0104]). While Rogers is silent with respect to the prescription specifically comprising a limitation as to how many treatment sessions may be administered during a given time period, it is asserted that given the teachings of Rogers with respect to the treatment protocol one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include a limitation as to how many treatment sessions may be 
Regarding claims 33-35, the combination teaches the method of claim 18 as well as Rogers teaching the prescription configured to treat headache, migraine and Parkinson’s disease (this is considered to be inherent in that Rogers teaches treatment of headache, migraine, and Parkinson’s disease, see [0069, 0070, 0072, 0116]) and the prescriptions including one or more sets of instructions for delivering one or more time-varying thermal waveforms, see [0098, 0101, 0102, 0104]).
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, Katz, Rozenburg and Sweeney as applied to claim 18 above, and further in view of US 2014/0249596 A1 to Yonce (Yonce).
Rogers in view of Katz, Rozenburg and Sweeny teaches the method of claim 18, but not wherein the prescription further comprises an expiration date after which no additional treatment sessions are administered. Yonce taches a stimulation device that performs the stimulation program a limited number of times based on subscription information ([0042]). That is, Yonce teaches, as soon as the subscription information indicates that the subscription has expired, such as through performance of the stimulation therapy the number of times provided in the subscription information, or the current date being past the expiration date provided in the subscription, the controller disables the device from performing further stimulation therapy until a valid subscription is provided ([0042]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included an expiration 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794